Citation Nr: 0302826	
Decision Date: 02/13/03    Archive Date: 02/24/03

DOCKET NO.  00-18 612	)	DATE
	)
	)                        

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for bipolar disorder, 
currently rated 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1942 to November 
1945.  He was a prisoner of war (POW) of the German 
Government from August 1944 to May 1945. This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a March 2000 rating action which denied an increase in a 30 
percent evaluation for bipolar disorder.

A November 2001 Board decision was remanded by a July 2002 
United States Court of Appeals for Veterans Claims (Court) 
decision.  Further development has been undertaken on this 
claim, and it now returns to the Board.

The veteran has been adjudicated as incompetent for VA 
purposes.  The appellant is his spouse, serving as spouse- 
payee.  She appears to have signed the substantive appeal, 
and is otherwise informed of the ongoing appeal.  As such, 
the Board may proceed.

The Board notes that the appellant filed a claim for aid and 
attendance in February 2000.  Subsequent rating decisions 
denied the veteran entitlement to individual unemployability, 
however, the question of aid and attendance was not 
addressed, and as such is referred to the RO for appropriate 
action.


FINDING OF FACT

Resolving all doubt in the veteran's favor, the veteran's 
service-connected bipolar disorder is productive of total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes and communication, and 
intermittent inability to perform activities of daily living.

CONCLUSION OF LAW

The criteria for an evaluation of 100 percent for the 
veteran's service-connected bipolar disorder have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.130, Diagnostic 
Code 9432 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002).

The record reflects that the appellant and the veteran's 
representative were provided with a copy of the appealed 
March 2000 rating action, and were provided a Statement of 
the Case dated June 2000, and a Supplemental Statement of the 
Case dated October 2000.  These documents provided 
notification of the information and medical evidence 
necessary to substantiate this claim.  The RO has also made 
reasonable efforts to obtain relevant records adequately 
identified.  Several of the veteran's representative's briefs 
have indicated that they are satisfied with the development 
in this case, and that no further development need be 
undertaken.  Thus, under the circumstances in this case, VA 
has satisfied its duties to notify and assist the veteran, 
and adjudication of this appeal poses no risk of prejudice to 
the veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  There is no indication that there is additional 
evidence that should or could be obtained prior to 
adjudicating this claim.  Thus, even without specific notice 
as to which party will get which evidence, and in light of 
the favorable decision below, as all the evidence has been 
obtained, the Board can proceed.  See Quartucccio v. 
Principi, 16 Vet.App. 183 (2002).


Facts

A review of the record reflects that service connection was 
established at a noncompensable level for bipolar disorder by 
a November 1993 rating decision.  This decision was based on 
a report of VA examination.  The veteran's evaluation was 
increased to a 30 percent evaluation by an August 1994 rating 
decision

In January 2000, the veteran applied for an increased rating 
for his bipolar disability.  Essentially, it is maintained 
that the evaluation currently assigned for the veteran's 
service-connected bipolar disability is not adequate, given 
the current symptomatology of this disability.  The recent 
evidence of record includes the reports of private and VA 
treatment records, and of VA examinations.

An April 1998 VA outpatient medical record notes that the 
veteran was seen for follow up of bipolar disorder, transient 
ischemic attacks, stroke and cognitive impairment.  It was 
noted that the veteran demonstrated a marked deterioration in 
his cognitive status.  Major possibilities noted at that time 
were vascular dementia given his strong risk factors for 
vascular disease and prior strokes; development of co-morbid 
Alzheimer's disease, and a contribution of chronic delirium 
related to some as yet unidentified toxic metabolic or 
medical problem.  Another concern was possible progressive 
dementia syndrome with Parkinsonism.

A June 1999 VA outpatient treatment record reflects that the 
veteran was diagnosed with bipolar disorder, mixed.  On 
mental status examination, his affect was appropriate and 
thought processes were organized.  No hallucinations, 
paranoid thoughts, or delusions were noted.  His insight, 
judgment, and short and long term memory were poor.

In a September 1999 private medical statement from J. A. 
Vetrano, M.D., an internal medicine specialist, it was noted 
the veteran had been under his care with a variety of 
illnesses including coronary artery disease with chronic 
stable angina, hypertension, status post cerebrovascular 
accident and status post right carotid endarterectomy, 
insulin dependent diabetes mellitus, chronic obstructive 
pulmonary disease, moderate aortic stenosis with left 
ventricular hypertrophy, peripheral vascular disease, peptic 
ulcer disease, and progressive vascular dementia.  The doctor 
remarked that due to his multiple chronic illnesses, the 
veteran's clinical course was expected to progressively 
deteriorate over time.

In a February 2000 aid and attendance examination report 
completed by Dr. Vetrano, it was noted the veteran was unable 
to feed himself, dress himself, shave, or use the bathroom 
without assistance.  The doctor indicated that the veteran 
rarely left the house, read without retention, and was unable 
to ambulate by himself.  Short-term memory loss was also 
noted.  Dr. Vetrano related that the veteran had suffered 
progressive deterioration over the last three years.  The 
diagnoses included vascular dementia and multiple physical 
conditions.  Noted last on the list of diagnoses was bipolar 
disorder.

In the most recent VA mental disorders examination report 
dated in March 2000, the examiner indicated that review of 
the veteran's medical records was significant for a long 
history of bipolar disorder as well as notations addressing 
both alcohol dependence and dementia.  It was noted that 
bipolar disorder had been problematic since the veteran's 
return from World War II where he was a POW for approximately 
10 months.  His last psychiatric hospitalization was noted to 
be in 1971 or 1972.  The veteran's wife reported that his 
dementia had become more pronounced over the years.  She 
indicated that her husband was frequently argumentative, was 
paranoid, and was compulsive in terms of his behavior.  She 
related that the veteran's sleep pattern was generally good 
but his appetite was variable.  She said that she was 
responsible for all of his daily care including ensuring that 
he was properly clothed and brushed his teeth.  She assisted 
him with bathing, toileting, and was responsible for all 
household activities.  The examiner indicated that the 
veteran was alert for the examination but was disoriented as 
to time, place, and situation.  It was noted that he 
presented with such a degree of confusion that he was able to 
interact very little with the examiner in the way of 
providing background information or current symptoms.  The 
veteran did not demonstrate any obvious signs of delusions or 
hallucinations.  His overall affective presentation was 
euthymic and he did not present any evidence of depression or 
anxiety.  The results of neurobehavioral testing were 
consistent with a dementing-type process.  The diagnoses were 
bipolar disorder, not otherwise specified, per history with a 
currently superimposed and progressive vascular dementia, 
uncomplicated.  The examiner noted that the veteran's current 
behavioral difficulties and cognitive limitations were 
primarily due to the progressive nature of dementia though 
bipolar disorder likely contributed to some of the 
difficulties which were noted.  The examiner indicated that 
it was not possible to say with any degree of certainty how 
much of his problems were more of the dementia or the bipolar 
disorder; however, it was opined that most of his 
difficulties were related to dementia.

In a September 2000 medical statement, Dr. Vetrano related 
that he had cared for the veteran since January 1997 for a 
variety of physical conditions including atherosclerotic 
cardiovascular disease, hypertension, and history of prior 
cerebrovascular accident and transient ischemic attacks.  He 
noted that he was informed of the diagnosis of bipolar 
disorder from the veteran's wife.  The doctor indicated that 
although he was not a psychiatrist, he did not feel that the 
veteran's diagnosis of vascular dementia explained his years 
of disability.  He noted that the veteran had not had any 
recent myocardial infarctions, cerebral vascular accidents or 
transient ischemic attacks.  Dr. Vetrano felt that his 
disability required consideration of his long-standing 
history of bipolar disorder.

Along with an informal brief submitted in October 2002 were 
included several articles and treatises dealing with the 
topic of mental disorders.

An outpatient treatment record dated April 2002 indicated 
that the veteran was seen for medication adjustment and an 
examination, and was constantly talking about irrelevant 
things throughout the session.  The veteran was confused and 
disoriented with being tangential and circumstantial.  
Insight and judgment were poor.  Veteran was not competent to 
care for his healthcare or finances.  The examiner indicated 
that the veteran needed complete care including feedings as 
well as personal care.  The veteran was diagnosed with 
bipolar disorder, with psychosis, as well as vascular 
dementia.

A report of contact dated November 2002 is also of record.  
It noted that the veteran's wife called to say that the 
veteran would be unable to attend an examination because he 
was in a nursing home.  She further indicated that he was 
unable to respond to questions and unable to speak.  The 
report also indicated that the veteran's social worker 
indicated that the veteran, in the context of a mental 
examination, would be unable to respond to any questions 
asked by VA psychiatrists.  The paralegal specialist with 
whom contact was made at that time indicated that an 
examination would be fruitless.

Continued medical records from 2000 through 2002 show that 
the veteran needed assistance to feed or care for himself, 
and was sometimes abusive to staff at the nursing home at 
which he resided, and would sometimes refuse to take his 
medications or eat.  Records of the facility wherein he is 
residing were obtained in lieu of another examination.

A private case manager note dated October 2000 noted that the 
veteran had short and long term memory problems, and was 
oriented only to self.  He did realize that he was in some 
sort of nursing facility.  Decision-making was impaired, 
requiring cues and constant supervision.  He had altered 
perception and awareness, periods of restlessness, and 
disorganized speech.  His mental function varied over the 
course of a day.  He was able to make himself understood, but 
was limited to making concrete requests, and his ability to 
understand others required simple, direct, information or 
instructions.


The Law and Analysis

As noted, it is maintained that the 30 percent disability 
evaluation currently assigned to the veteran's bipolar 
disorder is not adequate.  In this regard, it is pointed out 
that disability evaluations are determined by the application 
of a schedule of ratings which is based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § Part 4.  Separate diagnostic codes 
identify the various disabilities.  The governing regulations 
provide that, unless otherwise specified, the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.   38 C.F.R. § 4.7 (2002).

The Board has reviewed the veteran's claim in light of the 
history of the disability since its onset; however, where, as 
in this case, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55, 58 (1994).

In this regard, the Board notes that the veteran's service 
connected bipolar disorder is currently evaluated as 30 
percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 
9432 (2002).  A 30 percent rating is warranted under this 
code where there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent rating is appropriate where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect, 
circumstantial, circumlocutory or stereotyped speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name. 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2002).

Taking into account all the evidence, with resolution of 
reasonable doubt in the veteran's favor, the Board finds that 
the veteran would be more properly rated as 100 percent 
disabled, due to his bipolar disorder.  In this regard, the 
Board notes that the veteran has been found to have a non 
service connected mental disorder, specifically, vascular 
dementia; however, recent medical reports and examinations 
essentially found that it was not possible to say with any 
degree of certainty how much of the veteran's problems were 
due to his dementia, and how much were due to his bipolar 
disorder.  Further, it has been determined that the veteran 
would be unable to participate in any future VA mental 
examination.  As such, the Board finds that the symptoms of 
these two disabilities cannot be differentiated and that, 
therefore the veteran is entitled to receive a level of 
disability commensurate with his complete mental 
symptomatology.

In this regard, resolving all doubt in favor of the veteran, 
and mindful of his distinguished service as a POW, the Board 
finds that the veteran's level of symptomatology would be 
best reflected by a 100% evaluation.  In this regard, the 
Board notes that the veteran's current level of mental 
disability is such that he is totally occupationally and 
socially impaired.  The veteran is unable to care for 
himself, acts in a grossly inappropriate way, often attacking 
his caretakers, has altered perception and awareness, and is 
often disoriented as to time, place and situation.  The 
veteran's communication level is so impaired as to render him 
unable to participate in a VA examination.  The Board finds 
this level of symptomatology to be most consistent with a 100 
percent evaluation.


ORDER

With resolution of reasonable doubt in the appellant's favor, 
entitlement to an increased evaluation for bipolar disorder 
is granted, subject to the controlling regulations applicable 
to the payment of monetary benefits.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

